          Case 3:20-cv-01432-BLM Document 5 Filed 08/04/20 PageID.15 Page 1 of 5



1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                  SOUTHERN DISTRICT OF CALIFORNIA

10
                                                               Case No.: 20CV1432-BLM
11   OSCAR FRED JENKS,

12                                            Plaintiff,       ORDER DENYING WITHOUT
                                                               PREJUDICE PLAINTIFF’S
13   v.                                                        APPLICATION TO PROCEED IN
                                                               DISTRICT COURT WITHOUT
14   ANDREW SAUL, COMMISSIONER OF SOCIAL
                                                               PREPAYING OF FEES OR COSTS AND
     SECURITY,
15                                                             DISMISSING COMPLAINT WITH LEAVE
                                           Defendant.          TO AMEND
16
                                                               [ECF NO. 3]
17

18

19           The instant matter was initiated on July 24, 2020 when Plaintiff filed a complaint “to seek

20   judicial review of the Commissioner’s decision and [to] request[] that this court reverse that

21   decision, or in the alternative, to remand this matter for a new hearing.” ECF No. 1 at 2. That

22   same day, Plaintiff filed an Application to Proceed in District Court without Prepaying Fees or

23   Costs. ECF No. at 3. Having reviewed the complaint and motion, the Court finds that Plaintiff’s

24   complaint does not sufficiently state a claim for relief. Accordingly, Plaintiff’s Application to

25   Proceed in District Court without Prepaying Fees or Costs is DENIED WITHOUT PREJUDICE,

26   and the complaint is DISMISSED WITH LEAVE TO AMEND.

27           Application to Proceed in District Court without Prepaying Fees or Costs

28           All parties instituting any civil action, suit, or proceeding in a district court of the United

                                                           1
                                                                                              20CV1432-BLM
        Case 3:20-cv-01432-BLM Document 5 Filed 08/04/20 PageID.16 Page 2 of 5



1    States, except an application for a writ of habeas corpus, must pay a filing fee. 28 U.S.C.

2    § 1915(a). An action may proceed despite a plaintiff's failure to prepay the entire fee only if

3    she is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a), which states:

4
            [A]ny court of the United States may authorize the commencement, prosecution
5           or defense of any suit, action or proceeding ... without prepayment of fees or
6           security therefor, by a person who submits an affidavit that includes a statement
            of all assets such [person] possesses that the person is unable to pay such fees or
7
            give security therefor.
8

9           The determination of indigency falls within the district court's discretion. California Men's

10   Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991), reversed on other grounds by, 506 U.S.

11   194 (1993) (“Section 1915 typically requires the reviewing court to exercise its sound discretion

12   in determining whether the affiant has satisfied the statute's requirement of indigency.”). It is

13   well-settled that a party need not be completely destitute to proceed IFP. Adkins v. E.I. DuPont

14   de Nemours & Co., 335 U.S. 331, 339-40 (1948). To satisfy the requirements of 28 U.S.C.

15   § 1915(a), “an affidavit [of poverty] is sufficient which states that one cannot because of his

16   poverty pay or give security for costs ... and still be able to provide for himself and dependents

17   with the necessities of life.” Id. at 339. At the same time, “the same even-handed care must

18   be employed to assure that federal funds are not squandered to underwrite, at public expense,

19   ... the remonstrances of a suitor who is financially able, in whole or in material part, to pull his

20   own oar.” Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984). District courts tend to

21   reject IFP applications where the applicant can pay the filing fee with acceptable sacrifice to

22   other expenses. See, e.g., Allen v. Kelley, 1995 WL 396860, at *2 (N.D. Cal. 1995) (Plaintiff

23   initially permitted to proceed IFP, later required to pay $ 120 filing fee out of $ 900 settlement

24   proceeds); Ali v. Cuyler, 547 F. Supp. 129, 130 (E.D. Pa. 1982) (IFP application denied because

25   the plaintiff possessed savings of $ 450 and that was more than sufficient to pay the $60 filing

26   fee). Moreover, the facts as to the affiant's poverty must be stated “with some particularity,

27   definiteness, and certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981).

28          Plaintiff has satisfied his burden of demonstrating that he is entitled to IFP status.

                                                      2
                                                                                           20CV1432-BLM
        Case 3:20-cv-01432-BLM Document 5 Filed 08/04/20 PageID.17 Page 3 of 5



1    According to his affidavit in support of application, Plaintiff is not employed, has no income, and

2    receives $194 per month in food stamps. ECF No. 3 at 1-2. Plaintiff does not have a checking

3    or savings account and does not own a home or car. Id. at 2-3. Plaintiff spends approximately

4    $194 per month on food, $20 per month on laundry and/or dry cleaning, and $15 per month on

5    transportation. Id. at 4. Plaintiff does not expect any major changes to his monthly income,

6    expenses, assets, or liabilities over the next twelve months. Id. at 5. Based on the foregoing,

7    the Court finds that Plaintiff has established that he is unable to pay the $400 filing fee without

8    impairing his ability to pay for life’s necessities but DENIES WITHOUT PREJUDICE the motion

9    for failure to state a claim for relief.

10      SUA SPONTE SCREENING PURSUANT TO 28 U.S.C. § 1915(e)(2) and § 1915(a)

11          Complaints filed by any person proceeding IFP pursuant to 28 U.S.C. § 1915(a) are

12   subject to a mandatory sua sponte screening by the Court. Lopez v. Smith, 203 F.3d 1122,

13   1127 (9th Cir. 2000); see also Alamar v. Social Security, 2019 WL1258846, at *3 (S.D. Cal. Mar.

14   19, 2019). A complaint should be dismissed sua sponte if it is (1) “frivolous or malicious;” (2)

15   “fails to state a claim on which relief may be granted;” or (3) “seeks monetary relief against a

16   defendant who is immune from such relief.” See 28 U.S.C. § 1915(e)(2); Lopez, 203 F.3d at

17   1126–27.

18          To survive, all complaints must contain “a short and plain statement of the claim showing

19   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “[T]he pleading standard Rule 8

20   announces does not require ‘detailed factual allegations,’ but it demands more than an

21   unadorned, the-defendant-unlawfully-harmed-me-accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

22   678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Furthermore,

23   “recitals of elements of a cause of action, supported by mere conclusory statements do not

24   suffice.” Id. Instead, the plaintiff must state a claim that is plausible on its face, meaning “the

25   pleaded factual content allows the court to draw the reasonable inference that the defendant is

26   liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (2009) (quoting Twombly, 550 U.S.

27   at 556, 570)). “When there are well-pleaded factual allegations, a court should assume their

28   veracity, and then determine whether they plausibly give rise to an entitlement to relief.” Iqbal,

                                                     3
                                                                                          20CV1432-BLM
        Case 3:20-cv-01432-BLM Document 5 Filed 08/04/20 PageID.18 Page 4 of 5



1    556 U.S. at 679. Social security appeals are not exempt from the general screening requirements

2    for IFP cases proceeding under § 1915(e). Montoya v. Colvin, 2016 WL 890922, at *2 (D. Nev.

3    Mar. 8, 2016) (citing Hoagland v. Astrue, 2012 WL 2521753, *1 (E.D. Cal. June 28, 2012)).

4           In the context of a social security appeal, courts within the Ninth District have established

5    four elements necessary for a complaint to survive a sua sponte screening:

6
            First, the plaintiff must establish that she has exhausted her administrative
7           remedies pursuant to 42 U.S.C. § 405(g), and that the civil action was commenced
8           within sixty days after notice of a final decision. Second, the complaint must
            indicate the judicial district in which the plaintiff resides. Third, the complaint must
9
            state the nature of the plaintiff's disability and when the plaintiff claims she became
10          disabled. Fourth, the complaint must contain a plain, short, and concise statement
11          identifying the nature of the plaintiff's disagreement with the determination made
            by the Social Security Administration and show that the plaintiff is entitled to relief.
12

13   Skylar v. Saul, 2019 WL 4039650, *1 (S.D. Cal. Aug. 27, 2019) (quoting Montoya, 2016 WL

14   890922 at *2). With regard to element four, a complaint is insufficient if it merely states that

15   the Commissioner was wrong in denying a plaintiff benefits. See id.; see also Hoagland, 2012

16   WL 2521753 at *3 (“Every plaintiff appealing an adverse decision of the Commissioner believes

17   that the Commissioner was wrong. The purpose of the complaint is to briefly and plainly allege

18   facts supporting the legal conclusion that the Commissioner’s decision was wrong.”). Instead,

19   the “complaint . . . must set forth a brief statement of facts setting forth the reasons why the

20   Commissioner’s decision was wrong.” Id. at *2.

21          After reviewing the complaint, the Court finds that Plaintiff failed to state facts sufficient

22   to state a claim for relief. The complaint does not “state the nature of the plaintiff's disability

23   and when the plaintiff claims []he became disabled.” Skylar, 2019 WL 4039650 at *1. Plaintiff

24   alleges “[t]here is no substantial medical or vocational evidence” to support the ALJ’s

25   conclusions; “[t]here is no substantial evidence . . . to support the Commissioner’s finding that

26   plaintiff could perform any substantial gainful activity;” and that the evidence can only support

27   a finding of disability. ECF No. 1 at 2-3. The complaint lacks “a plain, short, and concise

28   statement identifying the nature of the plaintiff's disagreement with the determination made by

                                                       4
                                                                                             20CV1432-BLM
         Case 3:20-cv-01432-BLM Document 5 Filed 08/04/20 PageID.19 Page 5 of 5



1    the Social Security Administration.” Skylar, 2019 WL 4039650 at *1. Plaintiff states that the

2    ALJ’s decision was not supported by medical or vocational evidence and that there is new and

3    material evidence that warrants remand of this matter, but provides no specific claims or facts

4    to allow Defendant to form the basis of a defense. ECF No. 1 at 3. Accordingly, Plaintiff’s

5    complaint is DISMISSED WITH LEAVE TO AMEND.1

6           IT IS SO ORDERED.

7

8    Dated: 8/4/2020

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     1
       The Court notes that Plaintiff’s counsel’s firm has received several dismissals in other cases for
25   the same issue and has been “strongly urged” numerous times “to reconsider using form
26   complaints, which fail to comply with Rule 8 and the IFP statute and waste the Court's
     resources.” Irizarry v. Berryhill, S.D. Cal. No. 19cv476-AJB(NLS); see also Williams v. Berryhill,
27   S.D. Cal. No. 18cv2678-AJB(BLM); Maye v. Berryhill, S.D. Cal. No. 19CV110-AJB(WVG); and
     Copenhaver v. Berryhill, S.D. Cal. No. 18CV790-AJB(MDD).
28

                                                      5
                                                                                           20CV1432-BLM
